Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Godefroy Youssa Tcheufa, a native and citizen of Cameroon, petitions for review of an order of the Board of Immigration Appeals (Board) denying his motion to reopen as untimely. We have reviewed the administrative record and Tcheufa’s claims and find no abuse of discretion in the denial of relief on Tcheufa’s motion. See 8 C.F.R. § 1003.2(c)(2) (2010). We accordingly deny the petition for review for the reasons stated by the Board. See In re: Tcheufa (B.I.A. Dec. 8, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.